DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites “further comprising a single hydraulic jack, a single hydraulic pump, and a single remote control unit.  It is unclear to the examiner how claim 20 is dependent upon claim 18 as claim 18 recites the limitation “at least four hydraulic jacks”.  The minimum number of jacks is four not one.  The examiner suggest either amending or canceling the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 9, 11-13, 15, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topelberg et al. US 2002/0100901.

    PNG
    media_image1.png
    236
    445
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    296
    336
    media_image2.png
    Greyscale

Topelberg discloses a hydraulic jack system comprising a plurality of hydraulic jacks (8, 10 / 18) each comprising a base (Fig. 1), an extensible section (Fig. 1) and a hydraulic hose (22); a central hydraulic pump (20) configured to supply hydraulic fluid to each of the PHJ via a respective hydraulic hose (26) via a wireless control; and a remote control unit (28) configured to wireless control (¶0012) the CHP and therefore operate each of the PHJ.
As for claim 2, Topelberg discloses wherein the RCU further comprises a control button (30) for a front left of the PHJ, a front right of the PHJ, a right rear of the PHJ and a left rear of the PHJ.
As for claim 3, Topelberg discloses wherein the CHP further comprises a hydraulic control valve (24) for each of a front left of the PHJ, a front right of the PHJ, a right rear of the PHJ, and a left rear of the PHJ.
As for claim 5, Topelberg discloses wherein the RCU is capable of wirelessly controlling each of the PHJ simultaneously in parallel.
As for claim 6, Topelberg discloses wherein the RCU is capable of wirelessly controlling each of the PHJ consecutively in series.
As for claim 8, Topelberg discloses wherein a PHJ (18) for a front left of a vehicle (2), a PHJ for a front right of the vehicle, a PHJ for a rear left of the vehicle and a PHJ for a rear right of the vehicle.
As for claim 9, Topelberg discloses wherein a logic circuit (wiring) which controls an operation of the system via the RCU based on an indication a vehicle’s brakes are applied (¶0023).
As for claim 11, Topelberg discloses the jacking system as claimed and thus discloses a method of jacking a vehicle (2), the method comprising: connecting a plurality of hydraulic jacks (PHJ, 18) each to a base (Fig. 1), an extensible section (Fig. 1) and a hydraulic hose (22); supplying a hydraulic fluid to each of the PHJ via a respective hydraulic hose (26) and a central hydraulic pump (CHP, 20) under a wireless control; and wirelessly controlling (¶0012) the CHP to operate each of the PHJ via a remote control unit (RCU, 28).
As for claim 12, see claim 2 rejection.
As for claim 13, see claim 9 rejection.
As for claim 15, see claim 5 rejection.
As for claim 16, see claim 6 rejection.
As for claims 18-20, Topelberg discloses a hydraulic jack system as claimed see previous claim rejections.  The difference between the previous claims being the recited at least four hydraulic jacks which Topelberg teaches.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 4, 7, 10, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topelberg et al. US 2002/0100901 in view of Garceau US 2016/0075311.
As for claims 4, 7, 14 and 17, Topelberg disclose all the limitations as recited above but does not specify wherein the control further comprises a lock button for locking the extensible section of at least one of the hydraulic jacks into a predetermined position nor a controller configured to wirelessly control each of the plurality of hydraulic jacks in a preset sequence.  However, Garceau teaches a controller for providing a sequence to level a vehicle (¶0032) and a means for locking the jacks at a predetermined position (claim 16) via said control.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the wireless controller of Topelberg to provide controlled sequence lifting and lowering for properly lifting and lowering the vehicle at predetermined positions and locking said vehicle at said predetermined positioned as taught by Garceau.
As for claim 10, Topelberg discloses wherein the controller is wireless module but does not specify wherein the wireless module is a cell phone.  However, Garceau teaches a lifting device for leveling a vehicle wherein a remote device such as a cellphone is used via a smart phone app for controlling/communicating with a controller of the levelling assembly wireless (¶0035).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the wireless module of Topelberg with a cell phone as taught by Garceau as an alternative wireless communication device for wireless control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723